Case 1:20-cv-00428-DDD-JPM Document 16 Filed 04/08/20 Page 1 of 3 PageID #: 24
                                                                                                 a


                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

     FRANKLIN GREGORO AYABAR,                   CIVIL DOCKET NO. 1:20-CV-428-P
     Petitioner

     VERSUS                                     JUDGE DRELL

     JOSEPH D. MCDONALD, ET AL.,                MAGISTRATE JUDGE PEREZ-MONTES
     Respondents



                                  MEMORANDUM ORDER

         Before the Court is an Emergency Petition for Writ of Habeas Corpus and

 Emergency Stay of Deportation (ECF No. 1) filed by counsel on behalf of Petitioner

 Franklin Gregoro Ayabar (“Ayabar”). Ayabar is an immigration detainee in the

 custody of the Department of Homeland Security/Bureau of Immigration and

 Customs Enforcement.

         Because it is unclear whether this Court has jurisdiction over the Petition, the

 Government must expeditiously respond to the Petition (ECF No. 1), but only to the

 limited extent set forth in this Order. 1

 I.      Background

         Ayabar alleges that he is a citizen of the Dominican Republic and married to a

 United States citizen. ECF No. 1 at 2. Ayabar reports that his wife filed a Petition

 for Alien Relative, Form I-130, on Ayabar’s behalf, which was approved. See id.



 1While a summons has been issued (ECF No. 12), the record contains no return, no other indication
 that service has been attempted, and no other correspondence. Given the emergent nature of
 Petitioner’s request, however, expedited briefing may still be warranted. Should service create an
 unavoidable delay, the Court will consider a request for extended briefing deadlines.
Case 1:20-cv-00428-DDD-JPM Document 16 Filed 04/08/20 Page 2 of 3 PageID #: 25



       Ayabar alleges that he was ordered removed, in abstentia, in 2011, and was

 apprehended by ICE in February 2020. ECF No. 1 at 10. Ayabar alleges that he filed

 a motion to reopen and reconsider on March 30, 2020, and a motion for an emergency

 stay of removal and request for humanitarian relief on March 31, 2020. Id. Ayabar

 alleges that, due to the COVID-19 pandemic, “the documents filed have not been

 either docketed or adjudicated at this time.” ECF No. 1 at 11.

       Ayabar was allegedly moved from Massachusetts to an Alexandria staging

 facility with a scheduled deportation of 3 a.m. on Tuesday, April 6, 2020. ECF No. 1

 at 2. However, Ayabar’s attorney is not certain of Ayabar’s “current whereabouts.”

 ECF No. 1 at 4, 5.

       The Court ordered that Ayabar not be moved outside the Western District of

 Louisiana without providing the court 48 hours advance notice of the move and the

 reason therefor. ECF No. 9.

 II.   Law and Analysis

       If Ayabar is no longer in DHS/ICE custody, the Court cannot order his release

 and lacks subject-matter jurisdiction over the case. Home Builders Ass’n of Miss.,

 Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (“A case is properly

 dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

 constitutional power to adjudicate the case.”) (citation omitted). Moreover, if Ayabar

 is subject to a final order of removal, and if his Petition is a challenge to that removal

 order, the Court may lack jurisdiction over Ayabar’s challenge to his removal. See

 Rosales v. Bureau of Immigration & Customs Enf’t, 426 F.3d 733, 736 (5th Cir. 2005);


                                             2
Case 1:20-cv-00428-DDD-JPM Document 16 Filed 04/08/20 Page 3 of 3 PageID #: 26



 Perry v. Barr, 4:19-CV-1302, 2019 WL 6255330, at *3 (S.D. Tex. Nov. 22, 2019) (REAL

 ID Act divested district courts of jurisdiction over § 2241 petitions attacking removal

 orders).

         Because Ayabar’s removal is allegedly imminent, and this Court’s jurisdiction

 is indeterminable from the Petition alone, an expedited response to the Petition by

 the Government is warranted and authorized under Rule 4 of the Rules Governing §

 2254 Cases, which are applicable to petitions filed under § 2241 2.

 III.    Conclusion

         To determine whether the Court has jurisdiction, IT IS ORDERED that, on or

 before Wednesday, April 15, 2020, the Government shall file a response to the

 Petition (ECF No. 1), which response should be limited to the following issues: (1)

 whether Ayabar remains in the United States, and if so, where he is being held in

 custody; and (2) whether he is subject to a final removal order. Counsel for Ayabar

 may also file a motion for leave to amend the Petition to include any information

 regarding the same issues. Either party seek an extension, or additional expediting,

 of the briefing deadline upon a showing of good cause.

         THUS DONE AND SIGNED in Alexandria, Louisiana, on this 8th day of April

 2020.

                                            __________________________________________
                                            JOSEPH H.L. PEREZ-MONTES
                                            UNITED STATES MAGISTRATE JUDGE



 2Under Rule 1(b), the Rules Governing § 2254 Cases also apply to § 2241 habeas cases. See
 Hickey v. Adler, 2008 WL 3835764, *2 (E.D. Cal. 2008); Castillo v. Pratt, 162 F. Supp. 2d 575,
 577 (N.D. Tex. 2001); Wyant v. Edwards, 952 F. Supp. 348 (S.D.W. Va. 1997).
                                               3
